
	

113 HR 2236 IH: Promoting Startup Innovation Act
U.S. House of Representatives
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2236
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2013
			Mr. Chabot (for
			 himself, Ms. Lofgren,
			 Ms. Eshoo,
			 Ms. Chu, Mr. Farenthold, Mr.
			 Chaffetz, and Mr. Coble)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 35, United States Code, to modify the
		  definition of micro entity.
	
	
		1.Short titleThis Act may be cited as the
			 Promoting Startup Innovation
			 Act.
		2.Definition of micro
			 entity
			(a)In
			 generalSection 123 of title
			 35, United States Code, is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (2),
			 by striking more than 4 and inserting more than
			 7;
					(B)in paragraph (3),
			 by striking 3 times and inserting 5 times;
			 and
					(C)in paragraph (4),
			 by striking 3 times and inserting 5 times;
			 and
					(2)by adding at the
			 end the following:
					
						(f)Determinations
				on applications for statusThe Director shall approve or deny any
				application for status as a micro entity not later than 45 days after the date
				on which the application is
				submitted.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply with respect
			 to applications for status as a micro entity that are submitted on or after the
			 date of the enactment of this Act.
			
